lN 'I`HE UNITED STATES DIS'I`RICT COURT
FOR THE DISTRICT OF MARYLAND

*

CX REINSURANCE CO. LTD., *

Plaintiff *

v. * CIVIL NO. JKB-17-14'76
CITY HOMES, INC., et al., *

Defendants *

* 'k 'k 'k ir ‘k '!r 'k * * '.k 'k

MEMORANDUM ANI) ORDER

Pending before the Court are objections (ECF No. 89) and cross-objections (ECF No. 88)
to Magistrate Judge Stephanie A. Gallagher’s denial of a protective order and denial of sanctions
(ECF No. 77). The undersigned has reviewed the record including the fully briefed objections
and cross-objections and has carefully considered the arguments of the parties For the reasons
stated by Judge Gallagher in her memorandum and order, the Court OVERRULES the objections
and cross-objections and AFFIRMS .Iudge Gallagher’s rulings By March 8, 2019, CX Re shall
tile a new motion to seal the unredacted documents it believes should be sealed and shall tile
proposed redacted versions of those documents CX Re and Defendants shall meet and confer
for this purpose prior to any new tiling.

SO ORDERED.

DATED this § day of February, 2019.
BY THE COURT:

/7,4~. 74 .B,,,a

J ames K. Bredar
Chief Judge

